DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution. Plaintiff filed his Complaint on February 19, 2010. A case management conference was held in this matter on April 1, 2010, during which the parties agreed to a schedule of dates to submit information to the court. Those dates were memorialized in a Journal Entry, filed April 7, 2010. As agreed upon by the parties, Defendant filed a Status Report on May 17, 2010, stating that as of May 14, 2010, "Defendant ha[d] not received any of the requested information from Plaintiff."
On May 20, 2010, the court issued another Journal Entry stating that Plaintiff must provide the information requested in Defendant's Answer or Plaintiff's appeal would be dismissed. On June 15, 2010, Defendant filed a Recommendation, stating that "[b]ased on * * * the information provided by Plaintiff, Defendant disagrees that Plaintiff qualifies for the filing status of Head of Household * * *. Defendant also disagrees that the dependant exemptions claimed by Plaintiff can be allowed." (Def's Recommendation at 1.)
On July 8, 2010, the court issued another Journal Entry stating that Plaintiff must provide information supporting his claim to the court and request that a trial be scheduled. *Page 2 
On July 13, 2010, Defendant sent a status report to the court stating that Defendant had discussed the requested information with Plaintiff and had no objection to Plaintiff's request for an extension of time to August 15, 2010, to submit the requested documents to Defendant.
On July 14, 2010, the court issued another Journal Entry setting out a timeline for Plaintiff to submit final information to Defendant. Defendant submitted its Final Recommendation to the court on August 26, 2010, stating that "[n]o additional information has been provided by Plaintiff as of this date, August 26, 2010. * * * Defendant recommends that the Notices of Deficiency Assessment for tax years 2007 and 2008, dated 10/27/09 and 10/23/09, respectively, be upheld." (Def's Final Recommendation at 1.)
The July 14, 2010, Journal Entry stated that Plaintiff must settle, withdraw his appeal, or request a trial date by September 16, 2010, and that no further extensions would be granted by the court.
As of this date, Plaintiff has not submitted the requested information to Defendant or contacted the court. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of September 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged. *Page 3
This Decision of Dismissal was signed by Magistrate Jeffrey S.Mattson on September 29, 2010. The court filed and entered thisDecision of Dismissal on September 29, 2010.